Title: To Benjamin Franklin from Samuel Cooper Johonnot, 14 August 1783
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


          
            Respected Sir
            Nantz 14 Aug 1783.
          
          I reach’d this Place the 11th, & waited the same Day on Mr Williams. He was kind
            enough to think of my Passage & sent Me to the Gentleman that fits out the Ship Le
            Comte D’Estaing, to agree for my Passage
            to Philadelphia, as there is no Vessel here bound to the Northward.
          The Price is 600 Livres.— Mr Williams thinks it exorbitant, & desires to know
            whether I must go or wait for a more convenient Opportunity.
          I board here at Mrs McCarty’s—pretty good Accommodations, & am employ’d under Mr
            Williams’s Eye in perfecting my Hand Writing.
          Penetrated with the highest Sense of Gratitude I have the Honour of subscribing myself
            with Submission & Esteem Your most humble Servant
          
            Sam’l Cooper Johonnot.
          
        